Title: To Thomas Jefferson from Matthew Pope, 17 May 1781
From: Pope, Matthew
To: Jefferson, Thomas



Honble Sir
Richmond May 17th. 1781

I was this day called by the Marquiss la Fayette to attend him at Wilton the result of which was to provide at a proper distance a general Hospital for the reception of the Sick and wounded if we should be obliged to fly from the Enemy. I told the Marquiss and Genl. Mulenburg who was present that I knew of no place nor had I power to take a place if I could find one at such distance as they would recommend proper for the purpose. A Church was mentioned near around Squirril Bridge or in that Neighbourhood but I am not authorised to take one could I find one convenient or one that would answer the purpose. A Church alone will not do. There must be a House or two near it. I shall be extremely happy and esteem it a singular favour if your Excellency will instruct me how to proceed and send me such orders as you shall think fit. I am to beg your Excellencys forgiveness if I trouble you still farther. I am left here alone, no one to instruct or direct me how to proceed and deprived of every means of executing my office by the removal of all the public Stores and find it in vain to send after them: indeed no one will obey any orders from me unless authorised by a higher power or such power vested in me. I am away from all the General Officers and if I was not in many instancies their orders would avail nothing. I have taken the liberty, Sir, to inclose you a list of necessarys I am in immediate want of for the Hospital department and knowing no other mode of obtaining them than this I hope I shall be excused. You Sir can order the packages to be opened and the inclosed articles sent down in a Cart or Waggon which are so much wanted and will give so much releif not only to the sick and wounded but to Honble Sir Your most obet. & Respectful Sevt.,

Mathw. Pope

